DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/02/2021 has been entered.
 
Response to Amendment
This office action is in reply to Applicant’s Response dated 03/02/2021. Claims 32, 35, 38, 41 have been amended. Claims 2-6, 10, 12-13, 17-21, 25, and 27-28 have been cancelled. Claims 1, 7-9, 11, 14-16, 22-24, 26, and 29-42 are pending.

Claim Objections
Claim 35 is objected to because of the following informalities:  wherein the second control point motion vector includes an x-coordinate for the second control point motion vector and a y-coordinate fro the second control point motion vector” should be “wherein the second control point motion vector includes an x-coordinate for the second control point motion vector and a y-coordinate for the second control point motion vector”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 7, 11, 14-16, 22, 26, and 29-42 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Poirier et al. (US 20200288163, hereinafter Poirier).

As to claim 1, Poirier discloses a method of decoding affine coded video data (FIGS. 3, 16-17), the method comprising: 
setting a first control point motion vector for a first control point equal to a first motion vector and setting a second control point motion vector for a second control point equal to a second motion vector (see FIG. 12, control point motion vectors v0, v1, and v2; see [0104]-[0105], At 1023, the 2 control point motion vectors [right arrow over (v.sub.0)] and [right arrow over (v.sub.1)] of the current CU are obtained based on motion information of the respective neighboring blocks A and D of the pair. Thus, the control point motion vector [right arrow over (v.sub.0)] of the top-left corner of the block CU being encoded is determined based on motion information of the top left neighboring block of the pair, i.e A in the example, see [0100], For instance, in case the block A in the triplet is not affine coded, the control point motion vector [right arrow over (v.sub.0)] is derived based on the motion vector [right arrow over (v)] of the block A (as known in HEVC) [right arrow over (v.sub.0)]=[right arrow over (v)]. The control point motion vectors [right arrow over (v.sub.1)] of the top-right corner of the block CU being encoded is determined based on motion information of the top right neighboring block of the triplet, i.e. D in the example, see [0100], For instance, in case the block A in the triplet is not affine coded, the control point motion vector [right arrow over (v.sub.0)] is derived based on the motion vector [right arrow over (v)] of the block A (as known in HEVC) [right arrow over (v.sub.0)]=[right arrow over (v)] … The same principles are applied for determining control motion vectors [right arrow over (v.sub.1)] and [right arrow over (v.sub.2)] of the current CU based on corresponding neighboring top-right and bottom-left blocks), the first motion vector and the second motion vector pointing to a same reference picture (see [0100], At 1022, a first selection among the 12 possible triplets [A,B,C], [D,E], [F,G] is applied based on the usage of a same reference picture for each neighboring blocks of the triplet for motion compensation; see [0104]-[0105], As for the previous aspect, at 1022, a pair (for instance A, D) is selected in case a same reference picture (identified by its index in a reference picture list) is used for prediction of neighboring blocks A and D); 
responsive to setting the first control point motion vector equal to the first motion vector and to setting the second control point motion vector equal to the second motion vector where the first control point motion vector and the second control point motion vector point to the same reference picture (see [0100]; see [0104]-[0105], instead of using a triplet among neighboring blocks for determining 3 control motion point vectors for a predictor candidate, the determining uses pair among neighboring blocks for determining 2 control motion point vectors, namely either [right arrow over (v.sub.0)] and [right arrow over (v.sub.1)] or [right arrow over (v.sub.0)] and [right arrow over (v.sub.2)] for a predictor candidate … As for the previous aspect, at 1022, a pair (for instance A, D) is selected in case a same reference picture (identified by its index in a reference picture list) is used for prediction of neighboring blocks A and D. At 1023, the 2 control point motion vectors [right arrow over (v.sub.0)] and [right arrow over (v.sub.1)] of the current CU are obtained based on motion information of the respective neighboring blocks A and D of the pair), calculating a third control point motion vector for a third control point based on the first control point motion vector and the second control point motion vector (see Equation 5 and Equation 6 in [0104]-[0105]);
determining a prediction block based on the first control point motion vector and the third control point motion vector (FIG. 16, step 1650; see [0117]); and 
decoding a current block based on the prediction block (FIG. 16, step 1660; see [0115], [0117]).

As to claim 7, Poitier further discloses wherein the first motion vector is included within a first set of motion vectors that comprises one or more of a motion vector for a first block, a motion vector for a second block, or a motion vector for a third block (FIG. 12 and [0100], [0104]-[0105], motion vectors of blocks A-C), and wherein the second motion vector is included within a second set of motion vectors that comprises one or more of a motion vector for a fourth block or a motion vector for a fifth block (FIG. 12 and [0100], [0104]-[0105], motion vectors of blocks D-E or motion vectors of blocks F-G), where a plurality of blocks among the first block, the second block, the third block, the fourth block, and the fifth block neighbor the current block (FIG. 12, blocks A-G).

claim 11, Poirier discloses a method of encoding affine video data (FIGS. 1, 10-11), the method comprising: 
setting a first control point motion vector for a first control point equal to a first motion vector and setting a second control point motion vector for a second control point equal to a second motion vector (see FIG. 12, control point motion vectors v0, v1, and v2; see [0104]-[0105], At 1023, the 2 control point motion vectors [right arrow over (v.sub.0)] and [right arrow over (v.sub.1)] of the current CU are obtained based on motion information of the respective neighboring blocks A and D of the pair. Thus, the control point motion vector [right arrow over (v.sub.0)] of the top-left corner of the block CU being encoded is determined based on motion information of the top left neighboring block of the pair, i.e A in the example, see [0100], For instance, in case the block A in the triplet is not affine coded, the control point motion vector [right arrow over (v.sub.0)] is derived based on the motion vector [right arrow over (v)] of the block A (as known in HEVC) [right arrow over (v.sub.0)]=[right arrow over (v)]; The control point motion vectors [right arrow over (v.sub.1)] of the top-right corner of the block CU being encoded is determined based on motion information of the top right neighboring block of the triplet, i.e. D in the example, see [0100], For instance, in case the block A in the triplet is not affine coded, the control point motion vector [right arrow over (v.sub.0)] is derived based on the motion vector [right arrow over (v)] of the block A (as known in HEVC) [right arrow over (v.sub.0)]=[right arrow over (v)] … The same principles are applied for determining control motion vectors [right arrow over (v.sub.1)] and [right arrow over (v.sub.2)] of the current CU based on corresponding neighboring top-right and bottom-left blocks [i.e. setting a second control point motion vector for a second control point equal to a second motion vector]), the first motion vector and the second motion vector pointing to a same reference picture (see [0100], At 1022, a first selection among the 12 possible triplets [A,B,C], [D,E], [F,G] is applied based on the usage of a same reference picture for each neighboring blocks of the triplet for motion compensation; see [0104]-[0105], As for the previous aspect, at 1022, a pair (for instance A, D) is selected in case a same reference picture (identified by its index in a reference picture list) is used for prediction of neighboring blocks A and D);
responsive to setting the first control point motion vector equal to the first motion vector and to setting the second control point motion vector equal to the second motion vector where the first control point motion vector and the second control point motion vector point to the same reference picture (see [0100]; see [0104]-[0105], instead of using a triplet among neighboring blocks for determining 3 control motion point vectors for a predictor candidate, the determining uses pair among neighboring blocks for determining 2 control motion point vectors, namely either [right arrow over (v.sub.0)] and [right arrow over (v.sub.1)] or [right arrow over (v.sub.0)] and [right arrow over (v.sub.2)] for a predictor candidate … As for the previous aspect, at 1022, a pair (for instance A, D) is selected in case a same reference picture (identified by its index in a reference picture list) is used for prediction of neighboring blocks A and D. At 1023, the 2 control point motion vectors [right arrow over (v.sub.0)] and [right arrow over (v.sub.1)] of the current CU are obtained based on motion information of the respective neighboring blocks A and D of the pair), calculating a third control point motion vector for a third control point based on the first control point motion vector and the second control point motion vector (see Equation 5 and Equation 6 in [0104]-[0105]);
determining a prediction block based on the first control point motion vector and the third control point motion vector (FIG. 10, steps 1030-1040; see [0099]); and 
(FIG. 10, step 1050; see [0099], [0115]).

As to claim 14, Poitier further discloses wherein the first motion vector is included within a first set of motion vectors that comprises one or more of a motion vector for a first block, a motion vector for a second block, or a motion vector for a third block (FIG. 12 and [0100], [0104]-[0105], motion vectors of blocks A-C), and wherein the second motion vector is included within a second set of motion vectors that comprises one or more of a motion vector for a fourth block or a motion vector for a fifth block (FIG. 12 and [0100], [0104]-[0105], motion vectors of blocks D-E or motion vectors of blocks F-G), where a plurality of blocks among the first block, the second block, the third block, the fourth block, and the fifth block neighbor the current block (FIG. 12, blocks A-G).

As to claim 15, Poitier further discloses further comprising:
determining motion vectors for sub-blocks within the current block based on at least the first and third control point motion vectors (see FIG. 14 and [0110]-[0111]); and
encoding the sub-blocks based on the motion vectors for the sub-blocks (see [0082], [0087], [0099], [0115]).

As to claims 16 and 22, decoding device claims 16 and 22 recite the same features as those recited in the decoding method claims 1 and 7, respectively, and correspond to the decoding method claims 1 and 7, respectively, and are therefore rejected for the same reasons as used above in rejecting claims 1 and 7.

As to claims 26, 29-30, computer-readable medium claims 26, 29-30 recite the same features as those recited in the encoding method claims 11, 14-15, respectively, and correspond to the encoding method claims 11, 14-15, respectively, and are therefore rejected for the same reasons of obviousness as used above in rejecting claims 11, 14-15.

As to claim 31, Poitier further discloses wherein the first control point is a control point at a top-left corner of the current block (FIGS. 12-14, control point at v0), and the second control point is a control point at a bottom-left corner of the current block (FIGS. 12-14, control point at v2).

As to claim 32, Poitier further discloses wherein the first control point motion vector includes an x-coordinate for the first control point motion vector and a y-coordinate for the first control point motion vector (see [0105], see v0x and v0y), wherein the second control point motion vector includes an x-coordinate for the second control point motion vector and a y-coordinate for the second control point motion vector (see [0105], see v2x and v2y), the method further comprising:
calculating a x-coordinate for the third control point motion vector based on a difference between the y-coordinate of the first control point motion vector and the y-coordinate of the second control point motion vector, a ratio of a width to height of the current block, and the x-coordinate of the first control point motion vector (see [0105], see V1x in Equation 6); and
calculating a y-coordinate for the third control point motion vector based on a difference between the x-coordinate of the first control point motion vector and the x-coordinate of the (see [0105], see V1y in Equation 6).

As to claim 33, Poitier further discloses further comprising:
calculating (MV2y – MV0y)(w/h) + MV0x, wherein MV2y is the y-coordinate of the second control point motion vector, MV0y is the y-coordinate of the first control point motion vector, w is the width of the current block, h is the height of the current block, and MV0x is the x-coordinate of the first control point motion vector (see [0105], see first line of Equation 6); and
calculating (MV2x – MV0x)(w/h) + MV0y, wherein MV2x is the x-coordinate of the second control point motion vector (see [0105], see second line of Equation 6).

As to claim 34, Poirier further discloses wherein the first control point is a control point at a top-left corner of the current block (FIGS. 12-14, control point at v0), and the second control point is a control point at a bottom-left comer of the current block (FIGS. 12-14, control point at v2).

As to claim 35, Poitier further discloses wherein the first control point motion vector includes an x-coordinate for the first control point motion vector and a y-coordinate for the first control point motion vector (see [0105], see v0x and v0y), wherein the second control point motion vector includes an x-coordinate for the second control point motion vector and a y-coordinate for the second control point motion vector (see [0105], see v2x and v2y), the method further comprising:
(see [0105], see V1x in Equation 6); and
calculating the y-coordinate for the third control point motion vector based on a difference between the x-coordinate of the first control point motion vector and the x-coordinate of the second control point motion vector, the ratio of the width to height of the current block, and the y-coordinate of the first control point motion vector (see [0105], see V1y in Equation 6).

As to claim 36, Poirier further discloses further comprising: 
calculating (MV2y – MV0y)(w/h) + MV0x, wherein MV2y is the y-coordinate of the second control point motion vector, MV0y is the y-coordinate of the first control point motion vector, w is the width of the current block, h is the height of the current block, and MV0x is the x-coordinate of the first control point motion vector (see [0105], see first line of Equation 6), and
calculating (MV2x – MV0x)(w/h) + MV0y, wherein MV2x is the x-coordinate of the second control point motion vector (see [0105], see second line of Equation 6).

As to claims 37-39, decoding device claims 37-39 recite the same features as those recited in the decoding method claims 31-33, respectively, and correspond to the decoding method claims 31-33, respectively, and are therefore rejected for the same reasons as used above in rejecting claims 31-33.

claims 40-42, computer-readable medium claims 40-42 recite the same features as those recited in the encoding method claims 34-36, respectively, and correspond to the encoding method claims 34-36, respectively, and are therefore rejected for the same reasons of obviousness as used above in rejecting claims 34-36.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-9 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poirier et al. (US 20200288163, hereinafter Poirier) in view of Huang et al. (US 20190058896, hereinafter Huang).

As to claim 8, Poitier further discloses further comprising:
determining, based on one or more received syntax elements, that affine motion compensation is enabled for the current block (see affine flag in [0084]-[0085] and TABLE 1);
determining motion vectors for sub-blocks within the current block based on the first control point motion vector and the third control point motion vector (see FIG. 14 and [0110]-[0111]); and
decoding the sub-blocks based on the determined motion vectors for the sub-blocks (see [0082], [0087], [0115], [0117]).

However, Huang teaches determining, based on the one or more received syntax elements, that four-parameter affine is enabled for the current block (FIG. 3, S302; see FIG. IB, four-parameter affine prediction; see [0008]-[0009], [0036], affine flag; see [0009]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Poirier using Huang’s teachings to include determining, based on the one or more received syntax elements, that four-parameter affine is enabled for the current block in order to indicate the use of four-parameter affine prediction (Huang; [0008]-[0009]).

As to claim 9, Poitier further discloses further comprising:
determining, based on one or more received syntax elements, that affine motion compensation is enabled for the current block (see affine flag in [0084]-[0085] and TABLE 1);
determining motion vectors for sub-blocks within the current block based on the first control point motion vector, the second control point motion vector, and the third control point motion vector (see FIG. 13 and [0082], [0115]); and
decoding the sub-blocks based on the determined motion vectors for the sub-blocks (see [0082], [0087], [0115], [0117]).
Poirier fails to explicitly disclose determining, based the on received one or more received syntax elements, that six-parameter affine is enabled for the current block.
(FIG. 3, S302; see FIG. 1A, six-parameter affine prediction; see [0007]-[0009], [0036], affine flag).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Poirier using Huang’s teachings to include determining, based on one or more received syntax elements, that six-parameter affine is enabled for the current block in order to indicate the use of six-parameter affine prediction (Huang; [0008]-[0009]).

As to claims 23-24, decoding device claims 23-24 recite the same features as those recited in the decoding method claims 8-9, respectively, and correspond to the decoding method claims 8-9, respectively, and are therefore rejected for the same reasons of obviousness as used above in rejecting claims 8-9.

Response to Arguments
Applicant's arguments filed on 03/02/2021 have been fully considered but they are not persuasive. 
Applicant argues that Poirier fails to disclose “setting a first control point motion vector for a first control point equal to a first motion vector and setting a second control point motion vector for a second control point equal to a second motion vector, the first motion vector and the second motion vector pointing to a same reference picture.” Applicant specifically argues that although Poirier arguably discloses determining control point motion vectors “based on” motion 
The examiner respectfully disagrees. Poirier discloses in paragraphs [0104]-[0105], As for the previous aspect, at 1022, a pair (for instance A, D) is selected in case a same reference picture (identified by its index in a reference picture list) is used for prediction of neighboring blocks A and D. At 1023, the 2 control point motion vectors [right arrow over (v.sub.0)] and [right arrow over (v.sub.1)] of the current CU are obtained based on motion information of the respective neighboring blocks A and D of the pair. Thus, the control point motion vector [right arrow over (v.sub.0)] of the top-left corner of the block CU being encoded is determined based on motion information of the top left neighboring block of the pair, i.e A in the example; The control point motion vectors [right arrow over (v.sub.1)] of the top-right corner of the block CU being encoded is determined based on motion information of the top right neighboring block of the triplet, i.e. D in the example. 
Poirier further discloses in paragraph [0100], At 1022, a first selection among the 12 possible triplets [A,B,C], [D,E], [F,G] is applied based on the usage of a same reference picture for each neighboring blocks of the triplet for motion compensation … For instance, in case the block A in the triplet is not affine coded, the control point motion vector [right arrow over (v.sub.0)] is derived based on the motion vector [right arrow over (v)] of the block A (as known in HEVC) [right arrow over (v.sub.0)]=[right arrow over (v)]. The same principles are applied for determining control motion vectors [right arrow over (v.sub.1)] and [right arrow over (v.sub.2)] of the current CU based on corresponding neighboring top-right and bottom-left blocks. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOUBACAR ABDOU TCHOUSSOU whose telephone number is (571)272-7625.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 5712727331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/BOUBACAR ABDOU TCHOUSSOU/Examiner, Art Unit 2482